[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                FEB 2, 2007
                                 No. 06-11829                THOMAS K. KAHN
                             Non-Argument Calendar                CLERK
                           ________________________

                    D. C. Docket No. 05-00304-CR-T-17-EAJ

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                     versus

WALVIN COOPER,
a.k.a. Kurtis Scott Benjamin,
a.k.a. Ivan Breary,

                                                            Defendant-Appellant.


                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                (February 2, 2007)

Before ANDERSON, BIRCH and BLACK, Circuit Judges.

PER CURIAM:
      Walvin Cooper appeals his 57-month sentence imposed following his guilty

plea for illegal reentry into the United States after deportation as an aggravated

felon, in violation of 8 U.S.C. § 1326(a) and (b)(2). On appeal, Cooper argues that

his sentence is unreasonable because the district court failed to consider the 18

U.S.C. § 3553(a) factors, in light of United States v. Booker, 543 U.S. 220, 125

S.Ct. 738, 160 L.Ed.2d 621 (2005), other than the characteristics of his criminal

history. Cooper maintains that the district court’s failure to articulate its

consideration of any of the other § 3553(a) factors presented by Cooper before

imposing a Guidelines sentence did not satisfy the district court’s statutory duty to

consider the § 3553(a) factors.

      We review the final sentence imposed by the district court for

reasonableness. United States v. Winingear, 422 F.3d 1241, 1244 (11th Cir. 2005).

The district court’s imposition of a sentence and this Court’s reasonableness

inquiry are guided by the factors outlined in § 3553(a). United States v. Talley,

431 F.3d 784, 786 (11th Cir. 2005); Winingear, 422 F.3d at 1246. “[T]here is a

range of reasonable sentences from which the district court may choose . . . .” Id.

at 788. While a sentence within the advisory Guidelines range is not, per se, a

reasonable sentence, we ordinarily expect such a sentence to be reasonable. Id. at

787-88. The burden of establishing that the sentence is unreasonable in light of the



                                            2
record and the § 3553(a) factors lies with the party challenging the sentence. Id. at

788. The district court is not obligated to specifically address and analyze every

§ 3553(a) factor on the record. United States v. Scott, 426 F.3d 1324, 1329 (11th

Cir. 2005). Rather, the district court’s statement that it has considered those factors

is sufficient in post-Booker sentencing. Id. at 1330. Moreover, where the district

court has considered permissible factors, we will not substitute our judgment in

weighing the relevant factors. United States v. Williams, 456 F.3d 1353, 1363

(11th Cir. 2006).

      Upon review of the record and the sentencing transcript, and upon

consideration of the briefs of the parties, we conclude that the 57-month sentence is

reasonable. The district court accurately calculated the Guidelines range of 57 to

71 months and imposed a sentence at the low end of that range. In reaching its

decision, the court heard Cooper’s arguments at sentencing and expressly

considered the § 3553(a) factors, including the circumstances of the offense,

Cooper’s criminal history, his lack of respect for the United States, and the danger

Cooper posed to the community. The court also took into account Cooper’s age

and motivation for illegally reentering the United States, factors that Cooper

contends call for a below-Guidelines sentence, but concluded that the sentence

imposed better served the purposes of sentencing set forth in § 3553(a). Because



                                           3
the district court fulfilled its statutory duty to consider these factors, we affirm.

      AFFIRMED.




                                            4